Title: Continental Congress Report on Conference with the Superintendent of Finance, 28 April 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] April 28, 1783

[The Committee appointed to confer with the superintendant of Finance respecting his Continuance in his Office have conferred with him accordingly] and report that [the Substance] of the conferrence [was on the Part of Mr. Morris as follows:]

That his continuance in office was highly injurious to his private affairs and contrary to his private inclinations; but that he felt the importance of the exertions necessary to be made at the present juncture towards the reduction of the army in a manner satisfactory to them and convenient to the public; that therefore if Congress should think his services towards effecting that object of importance and should desire them, he would be ready to continue them till arrangements for that purpose could be made, and the engagements taken by him in consequence as well as those already entered into could be finally completed. That in this case he should hope for the support of Congress.
[Resolved, That the Superintendant of Finance be informed that Congress are of opinion the public Service requires his Continuance in Office till Arrangements for the Reduction of the Army can be made, and the Engagements that shall be taken by him in Consequence, as well as those already entered into shall be finally completed.]
